       Case 4:20-cv-00206-JRH-BKE Document 35 Filed 06/17/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  SAVANNAH DIVISION


JACK NEELY,

              Plaintiff,

       V.                                              CV 420-206


JOEL FOBES,Tybee Island Interim
Police Chief, in his official capacity;
CHRISTOPHER WHITE,Tybee Island
Police Officer, in his individual capacity; and
ANTHONY ERRATO,Former Tybee Island
Police Officer, in his individual capacity,

               Defendants.




                                          ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
GRANTS Defendants' Motion to Dismiss, (doc. no. 32), and DISMISSES this case with

prejudice. The Court DIRECTS the Clerk to enter an appropriate judgment of dismissal and
CLOSE this civil action.

        SO ORDERED this         /T^day of June, 2021, at Augusta, Georgia.




                                             J. RANDAifHALL^ClrtEF JUD(jE
                                             united/states district COURT
                                              rOtm-IERN DISTRICT OF GEORGIA
